Citation Nr: 0718149	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  97-27 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral vision loss.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1940 to 
December 1945.

This matter was previously before the Board of Veterans' 
Appeals (Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In March 2003, the Board denied the 
claim.  The claimant appealed.

In March 2004, the United States Court of Appeals for 
Veterans Claims (Court) granted a Joint Motion for Remand 
(Motion), and remanded this claim for readjudication 
consistent with the Motion.

The Board remanded the veteran's appeal for further 
development in August 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

The veteran seeks to establish service connection for 
bilateral vision loss as a result of an in-service right eye 
injury.  The Board's August 2004 remand directed the RO to 
afford the veteran a VA ophthalmologic examination to 
determine the etiology of any in-service left and right eye 
vision loss.  The Board acknowledges that a January 2006 VA 
examiner stated that the temporal relation with immediate 
decline in vision following trauma meant that the veteran's 
macular scar was most likely due to an in-service trauma in 
1943 from a rifle recoil to the right eye.  See January 2006 
addendum to the VA examination dated December 2, 2004.  
Unfortunately, however, in neither the December 2004 nor the 
January 2006 VA examination conducted in were the Board's 
remand instructions complied with to provide opinions as to 
whether any current eye disorder clearly and unmistakably 
existed prior to service, and, if so, whether it was clearly 
and unmistakably evident that it was not aggravated beyond 
its natural progress.  Hence, another remand to procure this 
opinion evidence is required.  Stegall v. West, 11 Vet. App. 
271 (1998).

On remand, the RO should also schedule the veteran for a 
travel board hearing in light of his September 2005 request.  
 
Finally, in May 2007 the veteran supplied VA with an 
additional service number under which he indicated his 
service records had possibly been misfiled.  This statement 
included a written question from the veteran asking whether 
it was possible records of his injury could be filed under 
another number.  The veteran did not, however, explain why he 
believed that the records would be misfiled.  On remand, the 
RO should ask the veteran to explain why the additional 
service number is arguably pertinent his claimed inservice 
injury.  If such an explanation is provided, the RO should 
contact the National Personnel Records Center (NPRC) to 
attempt to procure any records for the veteran under this 
number.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a travel board hearing in light if 
his September 2005 request.
 
2.  The RO should contact the veteran and 
invite him to explain why he believes the 
additional service number he gave VA in 
May 2007 on a VA Form 21-22a would reveal 
additional service medical records.  If 
the veteran provides good cause for why 
his records would be filed under a 
different number the RO should contact 
NPRC to attempt to secure and associate 
any purported service records for the 
veteran under this number.  If any of the 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims 
file.  The veteran and his attorney are 
to be notified in writing.  Because these 
are Federal records, if they cannot be 
secured, a written unavailability 
memorandum must be prepared and added to 
the claims folder.

3.  After any scheduled hearing has taken 
place, the RO should forward the 
veteran's claims folder to a VA 
physician, preferably the medical doctor 
who examined the veteran in January 2006, 
to procure a medical opinion as to 
whether an eye disorder clearly and 
unmistakably existed prior to service, 
and, if so, whether it was clearly and 
unmistakably evident that the disorder 
was not aggravated in-service beyond its 
natural progress.

4.  Following the completion of the 
foregoing actions to the extent possible, 
the RO must review the above development 
to ensure compliance with the Board's 
remand instructions.  If the medical 
opinion report is not in complete 
compliance with the instructions provided 
above, appropriate action should be taken 
to return the report for any and all 
needed action.

5.  Thereafter, following any other 
appropriate development, the RO must 
readjudicate the claim of entitlement to 
service connection for bilateral vision 
loss.  If the benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response from the 
veteran and his attorney.  Thereafter, 
the case should be returned to the Board.

The appellant and his attorney have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(6) (2006).



